DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Non-Final Action dated 24 December 2021 is withdrawn 
Applicant’s arguments, see pages 6-7, filed 6/23/2022, with respect to the teachings of Chapple, and further in view of the Affidavit by Professor Ivan Darby filed 6/23/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yamai (US 2012/010191 A1), and Yamai in view of Munjal (Journal of Clinical and Diagnostic Research, 2016 May, Vol.10(5): 149-154).

Claim Status
Claims 1-73 and 78 are cancelled.
Claims 74-77 and 79-84 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1) Claims 74-75 and 79-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamai (US 2012/0100194 A1).
Yamai teaches a treatment for male and female subjects diagnosed as having plaque-induced gingivitis or light periodontitis (pg 9, [0138] to pg 10, [0146], including Table 3) utilizing a chewing gum product comprising hyaluronic acid content being 1 mg (Example 4) and 5 mg (Example 5) and 2.3 mg of casein phosphopeptide-amorphous calcium phosphate complex (also known as “CPP-ACP”) (pg 9, [0137], Examples 4 and 5). Yamai teaches in Table 3 that the chewing gum comprising CPP-ACP is effective for all dental regions tested.
For claim 75, Yamai teaches male and female subjects diagnosed as having plaque-induced gingivitis or light periodontitis.
For claims 79-80, Yamai teaches a method comprising casein phosphopeptide-amorphous calcium phosphate complex.
 For claims 81-82, Yamai teaches a method comprising a chewing gum.

 Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 83-84 are rejected under 35 U.S.C. 103 as being unpatentable over Yamai (cited above).
The teachings of Yamai with regard to anticipation are discussed above.
For claims 83 and 84, Yamai teaches a dosage range of 0.3 mg to 80 mg (pg 6, [0090]), overlapping the claimed amounts. 
Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 76-77 are rejected under 35 U.S.C. 103 as being unpatentable over Yamai (cited above), in view of Munjal (“Assessment of White Spot Lesions and In-Vivo Evaluation of the Effect of CPP-ACP on White Spot Lesions in permanent Molars of Children,” Journal of Clinical and Diagnostic Research, 2016 May, Vol. 10(5): 149-154).
The teachings of Yamai with regard are discussed above.
Yamai does not teach the limitation of the claimed method further comprising, prior to administration, a dental procedure as set forth in claim 77.
Munjal teaches the missing element of Yamai.
Munjal teaches CPP-ACP therapy minimum for 12 weeks is highly recommended as post-orthodontic treatment need in management of smooth surface white spot lesions on teeth undergoing orthodontic therapy since CPP-ACP has been shown to localize and stabilize calcium and phosphate ions at the tooth surface in a bioavailable form that can promote remineralization of enamel subsurface lesions in situ, restoring the white opaque appearance of the lesions to translucency (Abstract; pg 153, left column, second paragraph). For claim 77, Munjal teaches ultrasonic scaling of the teeth was done to remove any plaque and debris (pg 150, left column, 10 lines from the bottom).
The person of ordinary skill would have had a reasonable expectation of success in administering a dental procedure, such as a scaling of teeth, on an individual prior to administration of the method of Yamai because Munjal teaches that application of CPP-ACP after a procedure such as ultrasonic scaling is useful for rapidly replacing the calcium and phosphate ions at the tooth surface and restoring a more natural appearance to the tooth. 

Examiner’s Reply to Attorney Arguments dated 6/23/2022
Applicant’s arguments with respect to claims 74-77 and 79-84 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612